                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE

JOHN DOE, individually and on behalf of all
others similarly situated,
                                                        No. 3:20-cv-00356
                                     Plaintiff,
                                                        Judge William L. Campbell, Jr.
       v.
                                                        Magistrate Judge Jeffrey S. Frensley
VANDERBILT UNIVERSITY,

                                   Defendant.


  JOINT MOTION TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE

       Pursuant to LR 6.01(a), Plaintiff John Doe and Defendant Vanderbilt University jointly

move that the Court continue the initial case management conference, currently set for July 10,

2020 to a date after August 3, 2020. In support of this Motion, the parties state as follows:

       1.      Plaintiff filed the Complaint in this action on April 28, 2020. (Dkt. 1.)

       2.      The Complaint was served on Defendant on May 1, 2020. (Dkt. 11.)

       3.      On June 22, 2020, Defendant filed a motion to dismiss the Class Action

Complaint (Dkt. 28).

       4.       On June 26, 2020, Plaintiffs filed a joint motion to extend the deadline to respond

to Defendant’s motion to dismiss by one week, setting the new briefing schedule as July 13,

2020 for Plaintiff to file a response to the Motion and July 27, 2020 for Defendant to file its

reply. (Dkt. 30).

       5.       On June 29, 2020, this court granted the joint motion. (Dkt. 31).

       6.      Plaintiff respectfully requests the Court enter an order continuing the initial case

management conference scheduled for July 10, 2020 to the next available date after August 3,




                                                  -1-
010920-11/1323556 V1
     Case 3:20-cv-00356      Document 32 Filed 07/02/20 Page 1 of 4 PageID #: 160
2020, to permit Plaintiff to respond to Defendant’s Motion and analyze strategy for the case in

advance of the case management conference.

       7.      Counsel for the parties have conferred and respectively consent to continuing the

case management conference.

       Accordingly, for the reasons provided above, and for good cause shown, the parties

request that the Court continue the case management conference from July 10, 2020, to the next

available date after August 3, 2020 and any other relief this court deems just and proper.




                                               -2-
010920-11/1323556 V1
     Case 3:20-cv-00356      Document 32 Filed 07/02/20 Page 2 of 4 PageID #: 161
Dated: July 2, 2020                           Respectfully submitted,

 By: /s/ Daniel J. Kurowski                   By: /s/ Kevin C. Klein (with permission)
 Tricia Herzfeld (BPR # 26014)                Kevin C. Klein (#23301)
 Anthony A. Orlandi (BPR # 33988)             Ryan P. Loofbourrow (#33414)
 BRANSTETTER, STRANCH & JENNINGS, PLLC        KLEIN SOLOMON MILLS, PLLC
 223 Rosa L. Parks Ave, Suite 200             1322 4th Avenue North
                                              Nashville, Tennessee 37208
 Nashville, TN 37203                          (615) 600-4780
 T: (615) 254-8801                            kevin.klein@kleinpllc.com
 triciah@bsjfirm.com                          ryan.loofbourrow@kleinpllc.com
 aorlandi@bsjfirm.com
                                              Bruce M. Berman (admitted pro hac vice)
 Daniel J. Kurowski (pro hac vice)            WILMER CUTLER PICKERING
 Whitney K. Siehl (pro hac vice)              HALE AND DORR LLP
                                              1875 Pennsylvania Avenue NW
 HAGENS BERMAN SOBOL SHAPIRO LLP              Washington, DC 20006
 455 N. Cityfront Plaza Drive, Suite 2410     (202) 663-6173
 Chicago, IL 60611                            bruce.berman@wilmerhale.com
 T: (708) 628-4949
 dank@hbsslaw.com                             Alan E. Schoenfeld (admitted pro hac vice)
 whitneys@hbsslaw.com                         WILMER CUTLER PICKERING
                                              HALE AND DORR LLP
                                              7 World Trade Center
 Steve W. Berman (pro hac vice)               250 Greenwich Street
 HAGENS BERMAN SOBOL SHAPIRO LLP              New York, NY 10007
 1301 Second Ave, Suite 2000                  (212) 937-7294
 Seattle, WA 98101                            alan.schoenfeld@wilmerhale.com
 T: (206) 623-7292
 steve@hbsslaw.com                            Attorneys for Defendant

 Attorneys for Plaintiff




                                            -3-
010920-11/1323556 V1
     Case 3:20-cv-00356     Document 32 Filed 07/02/20 Page 3 of 4 PageID #: 162
                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing

was filed electronically on July 2, 2020, a copy of which will be served upon all counsel of

record by the Court’s CM/ECF system.

                                                     /s/ Daniel J. Kurowski




                                               -4-
010920-11/1323556 V1
     Case 3:20-cv-00356      Document 32 Filed 07/02/20 Page 4 of 4 PageID #: 163
